Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 1O-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50054 USA Technologies, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-2679963 (State or other jurisdiction of incorporation) (I.R.S. employer Identification No.) 100 Deerfield Lane, Suite 140, Malvern, Pennsylvania (Address of principal executive offices) (Zip Code) (610) 989-0340 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨ No x As of May 14, 2007, there were 11,590,192 shares of Common Stock, no par value, outstanding. USA Technologies, Inc. Table of Contents Page Part I. Financial Information Item 1. Condensed Financial Statements (Unaudited) Consolidated Balance Sheets  March 31, 2007 and June 30, 2006 3 Consolidated Statements of Operations  Three and nine months ended March 31, 2007 and 2006 4 Consolidated Statement of Shareholders Equity  Nine months ended March 31, 2007 5 Consolidated Statements of Cash Flows  Nine months ended March 31, 2007 and 2006 6 Notes to Consolidated Financial Statements 7 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 3. Quantitative and Qualitative Disclosures About Market Risk 22 4. Controls and Procedures 22 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 3. Defaults Upon Senior Securities 24 5. Other Events 24 6. Exhibits 25 Signatures 26 2 USA Technologies, Inc. Consolidated Balance Sheets March 31, June 30, 2007 2006 Assets (Unaudited) Current assets: Cash and cash equivalents $ 5,700,026 $ 2,866,801 Available-for-sale securities 7,000,000 - Accounts receivable, less allowance for uncollectible accounts of approximately $190,000 at March 31, 2007 and $229,000 at June 30, 2006 2,669,956 1,022,114 Finance receivables 361,623 418,184 Inventory 1,948,916 1,410,812 Subscription receivable 340,000 - Prepaid expenses and other current assets 163,938 209,108 Total current assets 18,184,459 5,927,019 Finance receivables, less current portion 337,464 289,389 Property and equipment, net 1,532,611 1,119,304 Intangibles, net 7,431,182 8,358,632 Goodwill 7,663,208 7,663,208 Other assets 61,914 61,914 Total assets $ 35,210,838 $ 23,419,466 Liabilities and shareholders equity Current liabilities: Accounts payable $ 2,315,857 $ 2,448,611 Accrued expenses 1,724,293 2,012,938 Current obligations under long-term debt 432,319 89,917 Convertible senior notes - 851,486 Total current liabilities 4,472,469 5,402,952 Convertible senior notes, less current portion 2,509,945 6,805,403 Long-term debt, less current portion 420,667 34,047 Total liabilities 7,403,081 12,242,402 Commitments and contingencies (Note 6) Shareholders equity Preferred stock, no par value: Authorized shares- 1,800,000 Series A convertible preferred- authorized shares- 900,000 issued and outstanding shares- 520,392 as of March 31, 2007 and 521,542 as of June 30, 2006 (liquidation preference of $14,196,632 at March 31, 2007) 3,686,218 3,694,360 Common stock, no par value: Authorized shares- 640,000,000 Issued and outstanding shares- 11,233,581 as of March 31, 2007 and 6,327,175 as of June 30, 2006 166,940,821 138,110,126 Accumulated deficit (142,819,282 ) (130,627,422 ) Total shareholders equity 27,807,757 11,177,064 Total liabilities and shareholders equity $ 35,210,838 $ 23,419,466 See accompanying notes. 3 USA Technologies, Inc. Consolidated Statements of Operations (Unaudited) Three months ended Nine months ended March 31, March 31, 2007 2006 2007 2006 Revenues: Equipment sales $ 2,279,452 $ 1,285,138 $ 5,604,573 $ 4,024,183 License and transaction fees 410,962 333,638 1,106,460 916,231 Total revenues 2,690,414 1,618,776 6,711,033 4,940,414 Cost of equipment 2,022,159 718,687 4,610,096 2,489,205 Cost of services 350,315 212,340 883,272 660,651 Cost of sales 2,372,474 931,027 5,493,368 3,149,856 Gross profit 317,940 687,749 1,217,665 1,790,558 Operating expenses: General and administrative 1,292,267 1,421,333 4,233,885 3,661,107 Compensation 2,308,277 1,566,573 6,172,890 4,359,936 Depreciation and amortization 428,275 437,642 1,284,771 1,269,416 Total operating expenses 4,028,819 3,425,548 11,691,546 9,290,459 Operating loss (3,710,879 ) (2,737,799 ) (10,473,881 ) (7,499,901 ) Other expense: Interest income 105,705 34,080 164,817 70,861 Interest expense: Coupon or stated rate (175,288 ) (357,868 ) (771,479 ) (1,061,330 ) Non-cash interest and amortization of debt discount (338,996 ) (252,281 ) (1,096,317 ) (884,460 ) Total interest expense (514,284 ) (610,149 ) (1,867,796 ) (1,945,790 ) Total other expense (408,579 ) (576,069 ) (1,702,979 ) (1,874,929 ) Net loss (4,119,458 ) (3,313,868 ) (12,176,860 ) (9,374,830 ) Cumulative preferred dividends (390,294 ) (391,232 ) (781,451 ) (783,289 ) Loss applicable to common shares $ (4,509,752 ) $ (3,705,100 ) $ (12,958,311 ) $ (10,158,119 ) Loss per common share (basic and diluted) $ (0.45 ) $ (0.74 ) $ (1.65 ) $ (2.15 ) Weighted average number of common shares outstanding (basic and diluted) 9,652,693 5,027,952 7,770,543 4,714,494 See accompanying notes. 4 USA Technologies, Inc. Consolidated Statement of Shareholders Equity (Unaudited) Series A Convertible Preferred Common Accumulated Stock Stock Deficit Total Balance, June 30, 2006 $ 3,694,360 $ 138,110,126 $ (130,627,422 ) $ 11,177,064 Issuance of 1,769,827 shares of common stock to an accredited investor at varying prices per share, less issuance costs of $75,261 - 9,573,133 - 9,573,133 Issuance of 1,400,000 shares of common stock to an accredited investor at $6.00 per share and 700,017 warrants exercisable at $6.40 per share, less issuance costs of $542,801 - 7,857,199 - 7,857,199 Issuance of 1,666,667 shares of common stock to an accredited investor at $6.00 per share and 833,333 warrants exercisable at $6.40 per share, less issuance costs of $100,150 - 9,899,850 - 9,899,850 Conversion of 1,150 shares of preferred stock to 11 shares of common stock (8,142 ) 8,142 - - Conversion of $15,000 of cumulative preferred dividends into 15 shares of common stock at $1,000 per share - 15,000 (15,000 ) - Issuance of 50 shares of common stock from the conversion of senior notes - 500 - 500 Issuance of 42,536 shares of common stock to settle legal disputes - 288,000 - 288,000 Retirement of 1,300 shares of common stock - (23,000 ) - (23,000 ) Issuance of 16,587 shares of common stock under the 2006-A stock compensation plan 104,345 104,345 Issuance of 12,013 shares of common stock under the 2007-A stock compensation plan - 74,135 - 74,135 Charges incurred in connection with the issuance of common stock for employee compensation - 750,363 - 750,363 Charges incurred in connection with stock options - 283,028 - 283,028 Net loss - - (12,176,860 ) (12,176,860 ) Balance, March 31, 2007 $ 3,686,218 $ 166,940,821 $ (142,819,282 ) $ 27,807,757 See accompanying notes. 5 USA Technologies, Inc. Consolidated Statements of Cash Flows (Unaudited) Nine months ended March 31, 2007 2006 Operating activities Net loss $ (12,176,860 ) $ (9,374,830 ) Adjustments to reconcile net loss to net cash used in operating activities: Charges incurred in connection with the issuance of common stock for employee compensation 928,843 12,640 Charges incurred in connection with stock options 283,028 10,533 Non-cash interest and amortization of debt discount 1,096,317 884,460 Charges incurred in connection with the issuance of common stock for legal settlements 288,000 - Gain on repayment of senior notes (44,285 ) - Bad debt expense 45,327 43,284 Amortization 927,450 927,450 Depreciation 357,321 341,966 Changes in operating assets and liabilities: Accounts receivable (1,693,169 ) (601,087 ) Finance receivables 8,486 (32,195 ) Inventory (538,104 ) 346,208 Prepaid expenses and other assets 41,935 78,600 Accounts payable (132,754 ) (745,314 ) Accrued expenses (288,645 ) 152,723 Net cash used in operating activities (10,897,110 ) (7,955,562 ) Investing activities Purchase of property and equipment (334,454 ) (650,110 ) Purchase of available-for-sale securities (7,000,000 ) - Net cash used in investing activities (7,334,454 ) (650,110 ) Financing activities Net proceeds from the issuance of common stock and exercise of common stock warrants 26,967,182 7,683,607 Collection of subscriptions receivable 3,234 35,723 Proceeds from the issuance of senior notes - 1,314,944 Repayment of senior notes (6,198,476 ) (972,405 ) Net proceeds from (repayment of) long-term debt 292,849 (91,023 ) Net cash provided by financing activities 21,064,789 7,970,846 Net increase in cash and cash equivalents 2,833,225 (634,826 ) Cash and cash equivalents at beginning of period 2,866,801 2,097,881 Cash and cash equivalents at end of period $ 5,700,026 $ 1,463,055 Supplemental disclosures of cash flow information: Cash paid for interest $ 899,272 $ 1,064,904 Conversion of senior notes to common stock $ 500 $ 284,135 Conversion of convertible preferred stock to common stock $ 8,142 $ 8,496 Conversion of convertible preferred dividends to common stock $ 15,000 $ 18,320 Equipment and software under capital leases $ 436,173 $ - Subscription receivable $ 340,000 $ - Common stock issued to settle lawsuits $ 288,000 $ - Beneficial conversion feature related to senior notes $ - $ 123,322 See accompanying notes. 6 USA Technologies, Inc. Notes to Consolidated Financial Statements 1. Accounting Policies Interim Financial Information The accompanying unaudited consolidated financial statements of USA Technologies, Inc. (the Company) have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements and therefore should be read in conjunction with the Companys Annual Report on Form 10-K for the year ended June 30, 2006. In the opinion of management, all adjustments considered necessary, consisting of normal recurring adjustments, have been included. Operating results for the nine-month period ended March 31, 2007 are not necessarily indicative of the results that may be expected for the year ending June 30, 2007. The balance sheet at June 30, 2006 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto included in the Companys Annual Report on Form 10-K for the year ended June 30, 2006. Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Stitch Networks Corporation ("Stitch") and USAT Capital Corp LLC (USAT Capital). All significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of the consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Reclassification Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation. 7 USA Technologies, Inc. Notes to Consolidated Financial Statements 1. Accounting Policies (Continued) Available-for-sale Securities The Company accounts for investments in accordance with Statement of Financial Accounting Standards No. 115, "Accounting for Certain Investments in Debt and Equity Securities". Management determines the appropriate classifications of securities at the time of purchase and reevaluates such designation as of each balance sheet date. Available-for-sale securities are carried at fair value, with the unrealized gains and losses reported as a separate component of shareholders' equity in accumulated other comprehensive income (loss). If the investment sustains an other-than-temporary decline in fair value, the investment is written down to its fair value by a charge to earnings. As of March 31, 2007, Available-for-sales securities consisted of auction market securities. There was no unrealized gain (loss) as of March 31, 2007. Inventory Inventory consists of finished goods and packaging materials. Through November 30, 2005, inventory was stated at the lower of cost (first-in, first-out basis) or market. Due to the implementation of a new accounting system on December 1, 2005, the Company's inventory is stated at the lower of cost (average cost basis) or market. The Company determined that the change in accounting principle was not material and therefore has excluded the current and cumulative effect of the change and pro forma disclosures. Income Taxes No provision for income taxes has been made in the nine months ended March 31, 2007 and 2006 given the Companys losses in 2006 and 2005 and available net operating loss carryforwards.
